Exhibit 10.2

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is made and entered into effective
as of May 1, 2014 (the “Effective Date”) by and between Corrections Corporation
of America, a Maryland corporation (the “REIT”), CCA of Tennessee, LLC, a
Tennessee limited liability company (“Employer” and, together with the REIT, the
“Company”) and Todd J Mullenger (“Employee”). The Company and Employee are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

WITNESSETH:

WHEREAS, the Company and the Executive have previously entered into that certain
employment agreement, dated as of January 1, 2012 (the “Employment Agreement”),
which provides for the Executive’s employment as Executive Vice President and
Chief Financial Officer of the Company;

WHEREAS, the Company and Employee hereby agree that effective as of the
Effective Date, Employee will resign from serving as Executive Vice President
and Chief Financial Officer of the Company;

WHEREAS, the Company desires to employ Employee from and after the Effective
Date to perform certain transition services for the Company as set forth in this
Agreement (the “Transition Services”); and

WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

SECTION 1.

RESIGNATION; TRANSITION SERVICES; DUTIES AND RESPONSIBILITIES

1.1 Resignation; Termination of Employment Agreement. Effective as of the
Effective Date, Employee hereby tenders, and the Company hereby accepts, the
Employee’s resignation as Executive Vice President and Chief Financial Officer
of the Company. As of the Effective Date, the Employment Agreement shall
automatically terminate and be of no further force and effect, and neither the
Company nor Employee shall have any further obligations thereunder; provided,
however, that the provisions of Section 6 (Non-Competition, Non-Solicitation and
Confidentiality and Non-Disclosure) and Section 7 (Indemnification) of the
Employment Agreement shall survive such termination of the Employment Agreement.

1.2 Transition Services. During the Term of this Agreement, the Company hereby
employs Employee, and Employee hereby accepts employment with the Company, to
provide services to effect the orderly transition of his former duties and
responsibilities with the Company. In such capacity, Employee shall have the
title Special Assistant to the Chief Executive Officer and report to the Chief
Executive Officer of the Company. For the avoidance of doubt, provided that
Employee complies with the terms of this Agreement, Employee will be deemed to
have been continuously employed as an employee of the Company from August 10,
1998 through the last day of the Term of this Agreement for purposes of vesting
with respect to equity awards granted to Employee prior to the Effective Date
pursuant to the Company’s equity incentive plans.

 

1



--------------------------------------------------------------------------------

1.3 Compliance with Law and Standards. Employee shall at all times comply with
all applicable laws, rules and regulations of any and all governmental
authorities and the applicable standards, bylaws, rules, compliance programs,
policies and procedures of the Company of which Employee has knowledge
(including any policies that apply only to executives, notwithstanding the fact
that Employee’s employment hereunder is in a non-executive capacity). Employee
further agrees that Employee will not engage in any conduct which, in the
reasonable determination of the Company, adversely affects the image or business
of the Company or would impair in any material respect Employee’s ability to
carry out Employee’s duties hereunder except as otherwise required by a court,
law, governmental agency or regulation.

1.4 Ownership of Developments; Trade Secrets of Others. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any idea,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Employee during the course of his work for the Company or its
clients, including past employment and with respect to the services to be
provided hereunder (collectively, the “Work Product”), will belong exclusively
to the Company and will, to the extent possible, be considered a work made by
Employee for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
Employee for hire for the Company, Employee agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest Employee may have in such
Work Product. Upon the request of the Company, Employee will take further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment. Employee
represents that he is not bound by, and covenants that he will not enter into,
any agreements, either written or oral, which are in conflict with this
Agreement. For purposes of this Section 1.4, the term “Company” also will
include any existing or future affiliates of the Company.

SECTION 2.

COMPENSATION

2.1 Compensation.

2.1.1 Base Salary. For the period beginning on the Effective Date and ending on
April 30, 2015, the Company shall pay Employee an annual salary of $380,000.00,
which shall be payable to Employee in accordance with the Company’s normal
payroll practices, but in no event less than bi-weekly. For the period beginning
May 1, 2015 and ending April 30, 2016, the Company shall pay Employee an annual
salary of $190,000.00, which shall be payable to Employee in accordance with the
Company’s normal payroll practices, but in no event less than bi-weekly.

2.1.2 Bonus for 2014. In the event both the Company and Employee each
respectively achieve certain financial performance and personal performance
targets as established by the Board of Directors of the Company, or a committee
or subcommittee thereof to which compensation matters have been delegated,
pursuant to a cash compensation incentive plan or similar plan established by
the Company for its executive officers for the year ending December 31, 2014
(“Calendar 2014”), the Company shall pay to Employee a cash bonus pursuant to
the terms of such plan. This bonus, if any, shall be paid to Employee between
January 1 and March 15, 2015; provided, however, that if the Company is unable
to determine the amount of such bonus prior to such date, then such bonus shall
be paid no later than December 31, 2015, subject to Employee’s continued
employment with the Company through the applicable payment date. The Board of
Directors of the Company, or applicable committee or subcommittee thereof, may
review and revise the terms of the cash compensation incentive plan or similar
plan referenced above at any time, after taking into consideration both the
performance of the Company and the personal performance of Employee, among other
factors, and may, in their sole discretion, amend

 

2



--------------------------------------------------------------------------------

the cash compensation incentive plan or similar plan in any manner it may deem
appropriate; provided, however, that any such amendment to the plan shall not
affect Employee’s right to participate in such amended plan or plans during
Calendar 2014. Except as set forth in this Section 2.1.2, Employee shall not be
entitled to receive awards under any cash incentive or other similar plan of the
Company after the Effective Date.

2.1.3 Equity Grants; Vacation Accrual. Employee shall not be entitled to receive
awards after the Effective Date under any of the Company’s equity incentive
plans. Outstanding equity-based awards granted to Employee prior to the
Effective Date shall continue to vest in accordance with their respective terms
until the Termination Date, but thereafter shall not vest in any additional
amount and shall be exercisable only to the extent specified in the applicable
award agreement. In addition, Employee shall not accrue any vacation or paid
time off during the Term of this Agreement.

2.1.4 No Additional Compensation. Employee acknowledges that, except as
expressly provided in this Agreement, Employee will not receive nor is he
entitled to any additional compensation, severance or benefits.

2.2 Expenses. The Company will reimburse Employee for actual travel and other
expenses reasonably incurred in connection with his performance of the
Transition Services, provided that such expenses are supported by documentation
that complies with the Company’s travel and expense policies, and to the extent
that any such reimbursement constitutes “deferred compensation” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
subject to and in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations.

2.3 Benefits. Except as otherwise set forth in this Agreement, during the Term,
Employee shall be eligible to participate in all employee benefit plans or
programs and receive all benefits for which any salaried employees are eligible
under any existing or future plan or program established by the Company for
salaried employees. Employee will participate to the extent permissible under
the terms and provisions of such plans or programs in accordance with program
provisions. These may include group hospitalization, health, dental care, life
or other insurance, tax qualified pension, savings, thrift and profit sharing
plans, termination pay programs, sick leave plans, travel or accident insurance
and disability insurance. Nothing in this Agreement shall preclude the Company
from amending or terminating any of the plans or programs applicable to salaried
or senior executives as long as such amendment or termination is applicable to
all salaried employees or senior executives.

SECTION 3.

LIMITATION OF LIABILITY

3.1 To the fullest extent permissible under applicable law, neither party shall
have any liability to the other in connection with the performance of the
Transition Services under this Agreement except in connection with breaches of
the express terms of this Agreement or actions or omissions that constitute bad
faith, gross negligence or willful misconduct.

SECTION 4.

TERM AND TERMINATION

4.1 Term. The term (the “Term”) of this Agreement shall begin on the Effective
Date and shall end on April 30, 2016, unless earlier terminated pursuant to the
terms hereof (such date that the Term ends or is terminated, the “Termination
Date”).

 

3



--------------------------------------------------------------------------------

4.2 Termination of Agreement. The Company may terminate this Agreement at any
time in its sole discretion without Cause (as defined below) or for Cause.
Employee may terminate this Agreement at any time for any reason or no reason.
For purposes of this Agreement, “Cause” shall mean: (i) the death of Employee;
(ii) the permanent disability of Employee, which shall be defined as the
inability of Employee, as a result of physical or mental illness or incapacity,
to substantially perform his duties pursuant to this Agreement for a period of
one hundred eighty (180) days during any twelve (12) month period;
(iii) Employee’s conviction of a felony or of a crime involving dishonesty or
moral turpitude, including, without limitation, any act or crime involving
misappropriation or embezzlement of Company assets or funds; (iv) willful or
material wrongdoing by Employee, including, but not limited to, acts of
dishonesty or fraud, which could be expected to have a materially adverse
effect, monetarily or otherwise, on the Company or its subsidiaries or
affiliates, as determined by the Company and its Board of Directors;
(v) material breach by Employee of a material obligation under this Agreement or
of his fiduciary duty to the Company or its stockholders; or (vi) Employee’s
intentional violation of any applicable local, state or federal law or
regulation affecting the Company in any material respect, as determined by the
Company and its Board of Directors. Notwithstanding the foregoing, to the extent
that any of the events, actions or breaches set forth above are able to be
remedied or cured by Employee, Cause shall not be deemed to exist (and thus the
Company may not terminate Employee for Cause hereunder) unless Employee fails to
remedy or cure such event, action or breach within twenty (20) days after being
given written notice by the Company of such event, action or breach.

4.3 Accrued Obligations. In the event that Employee’s employment under this
Agreement terminates during the Term for any reason, upon such termination, the
Company will pay to Employee in a single lump sum payment, within thirty
(30) days after the Termination Date, or such earlier date as may be required by
applicable law, the aggregate amount of (i) any earned but unpaid annual salary,
and (ii) unreimbursed business expenses incurred prior to the Termination Date
that are reimbursable in accordance with Section 2.2 above (together, the
“Accrued Obligations”).

4.4 Effect of Termination by the Company without Cause. Subject to and
conditioned upon Employee’s execution of a general release in accordance with
Section 4.6 below and non-revocation of such general release during any
applicable revocation period, if Employee incurs a “separation from service”
from the Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code and
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) during
the Term due to a termination of Employee’s employment by the Company without
Cause, Employee will be entitled to receive an amount in cash equal to twelve
(12) months’ of Employee’s then-current annual salary (the “Severance”). The
Company shall pay the Severance in substantially equal installments in
accordance with the Company’s normal payroll practices during the period
commencing on the Termination Date and ending on the twelve (12)-month
anniversary thereof; provided, that no payments under this Section 4.4 shall be
made prior to the first regularly scheduled payroll date of the Company to occur
prior to the thirtieth (30th) day following the Termination Date (the “First
Payroll Date”) and any amounts which otherwise would have been paid pursuant to
this Section 4.4 prior to the First Payroll Date shall instead be paid on the
First Payroll Date (without interest thereon).

4.5 Other Terminations. If Employee’s employment is terminated for any reason
not described in Section 4.4 above (including, without limitation, due to a
termination of Employee’s employment by the Company for Cause, by Employee for
any reason or due to Employee’s death or disability), the Company will pay
Employee only the Accrued Obligations within thirty (30) days after the
Termination Date (or such earlier date as may be required under applicable law).

4.6 Release. In consideration of the Company’s willingness to enter into this
Agreement and the payment of compensation for the Transition Services and, as
applicable, the Severance, Employee agrees to execute and deliver, within
twenty-one (21) days (or forty-five (45) days if necessary to comply with
applicable law) following the Termination Date, a general release in the form
attached as Exhibit A.

 

4



--------------------------------------------------------------------------------

4.7 Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no compensation or benefits, including without limitation any Severance, shall
be paid to Employee during the six (6)-month period following Employee’s
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of Employee’s death), the Company
shall pay Employee a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to Employee during such period (without interest).

SECTION 5.

CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION

5.1 Non-Competition, Non-Solicitation. Employee hereby covenants and agrees that
during the Term of this Agreement and for a period of one (1) year thereafter,
Employee shall not, directly or indirectly: (i) own any interest in, operate,
join, control or participate as a partner, director, principal, officer or agent
of, enter into the employment of, act as a consultant to, or perform any
services for any entity (each a “Competing Entity”) which has material
operations which compete with any business in which the Company or any of its
subsidiaries is then engaged or, to the then existing knowledge of Employee,
proposes to engage; (ii) solicit any customer or client of the Company or any of
its subsidiaries (other than on behalf of the Company) with respect to any
business in which the Company or any of its subsidiaries is then engaged or, to
the then existing knowledge of Employee, proposes to engage; or (iii) induce or
encourage any employee of the Company or any of its subsidiaries to leave the
employ of the Company or any of its subsidiaries; provided, that Employee may,
solely as an investment, hold not more than five percent (5%) of the combined
voting securities of any publicly-traded corporation or other business entity.
The foregoing covenants and agreements of Employee are referred to herein as the
“Restrictive Covenant.” Employee acknowledges that he has carefully read and
considered the provisions of the Restrictive Covenant and, having done so,
agrees that the restrictions set forth in this Section 5.1, including without
limitation the time period of restriction set forth above, are fair and
reasonable and are reasonably required for the protection of the legitimate
business and economic interests of the Company. Employee further acknowledges
that the Company would not have entered into this Agreement absent Employee’s
agreement to the foregoing.

In the event that, notwithstanding the foregoing, any of the provisions of this
Section 5.1 or any parts hereof shall be held to be invalid or unenforceable,
the remaining provisions or parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable portions or parts had not
been included herein. In the event that any provision of this Section 5.1
relating to the time period and/or the area of restriction and/or related
aspects shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, the time
period and/or area of restriction and/or related aspects deemed reasonable and
enforceable by such court shall become and thereafter be the maximum
restrictions in such regard, and the provisions of the Restrictive Covenant
shall remain enforceable to the fullest extent deemed reasonable by such court.

5.2 Confidentiality and Non-Disclosure. In consideration of the rights granted
to Employee hereunder, Employee hereby agrees that during the Term of this
Agreement and thereafter he will hold in confidence all information concerning
the Company or its business, including, but not limited to contract terms,
financial information, operating data, or business plans or models, whether for
existing, new or

 

5



--------------------------------------------------------------------------------

developing businesses, and any other proprietary information (hereinafter,
collectively referred to as the “Proprietary Information”), whether communicated
orally or in documentary or other tangible form. The parties to this Agreement
recognize that the Company has invested considerable amounts of time and money
in attaining and developing all of the information described above, and any
unauthorized disclosure or release of such Proprietary Information in any form
would irreparably harm the Company.

SECTION 6.

GENERAL PROVISIONS

6.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Tennessee, without
regard to its conflict of laws principles.

6.2 Waiver of Breach. The waiver by a party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same or any other provision hereof by that
party.

6.3 Severability. The invalidity or unenforceability of any provision of this
Agreement will not effect the validity or enforceability of any other provision.

6.4 Entire Agreement: Amendments. This Agreement forms the entire agreement of
the parties and supersedes any prior agreements between them with respect to the
subject matter hereof.

6.5 Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Employee and by a duly authorized officer of the Company. No waiver by
any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.

6.6 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties, their successors and their permitted assigns;
provided that Employee shall not assign his rights, duties or obligations
hereunder.

6.7 Notice. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:

 

To Employee at:   

Todd J Mullenger

To the Company at:   

Corrections Corporation of America

10 Burton Hills Boulevard

Nashville, TN 37215

Attention: Chief Executive Officer

Facsimile: (615) 213-3010

 

6



--------------------------------------------------------------------------------

6.8 Withholding. All payments to Employee under this Agreement will be reduced
by all applicable withholding required by federal, state or local law.

6.9 Survival. The provisions of Sections 1.3, 5.1, 5.2 and Section 6.1 through
6.10 hereof shall survive the termination for any reason or expiration of this
Agreement for the period described or referenced in each such Section or, if no
period is described or referenced in such Section, indefinitely.

6.10 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

6.11 Section 409A. By accepting this Agreement, Employee hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to Employee hereunder. Further, by the
acceptance of this Agreement, Employee acknowledges that (i) Employee has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Employee hereunder, (ii) Employee retains full
responsibility for the potential application of Section 409A of the Code to the
tax and legal consequences of payments payable to Employee hereunder and
(iii) the Company shall not indemnify or otherwise compensate Employee for any
violation of Section 409A of the Code that my occur in connection with this
Agreement. The Parties agree that, to the extent applicable, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Code and that the Parties will cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with Section 409A of the Code; provided, however, that
this Section 6.11 shall not create any obligation on the part of the Company to
adopt any such amendment or take any such other action.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CORRECTIONS CORPORATION OF AMERICA By:  

/s/ Damon T. Hininger

Name:   Damon T. Hininger Title:   President & Chief Executive Officer CCA OF
TENNESSEE, LLC By:  

/s/ Damon T. Hininger

Name:   Damon T. Hininger Title:   Chief Executive Officer EMPLOYEE

/s/ Todd J Mullenger

Todd J Mullenger

[Signature page to Mullenger Transition Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE

This Release (this “Release”), dated as of             , is made by and among
Todd J Mullenger (“Employee”), Correction Corporation of America (the “REIT”)
and CCA of Tennessee, LLC (“Employer” and, together with the REIT, the
“Company”).

WHEREAS, the parties hereto entered into that certain Transition Agreement dated
as of May 1, 2014 (the “Agreement”);

WHEREAS, Employee’s employment with the Company has been terminated upon the
Expiration of the Agreement or in a manner described in Section 4.2 of the
Agreement;

WHEREAS, pursuant to Section 4.6 of the Agreement, in consideration of the
Company’s willingness to enter into the Agreement and payment of any amounts
thereunder, it is an obligation of Employee that he executes and delivers this
Release.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.

Employee Release. Employee, ON BEHALF OF HIMSELF, HIS SPOUSE, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EMPLOYEE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, or any other federal, state or local
law relating to employment or discrimination in employment) arising out of or
relating to Employee’s employment by the Company or his services as an officer
or employee of the Company or any of its subsidiaries, or otherwise relating to
the termination of such employment or the Agreement (collectively, “Claims”);
provided, however, such general release will not limit or release the Company
Parties from their respective obligations (i) under any provisions of the
Agreement that expressly survive termination of employment, (ii) to provide the
Employee with any accrued or vested benefits the Employee may have, if any,
under the Company’s benefit plans and agreements, including without limitation
the Company’s equity incentive plans, (iii) under any director and officer
indemnification agreements or as provided by law or the certificates of
incorporation or by-laws (or like constitutive documents) of the Company or any
of its subsidiaries or [(iv) insert at the time of termination a description of
any other agreements with the Company that expressly survive Employee’s
termination]. Employee, ON BEHALF OF



--------------------------------------------------------------------------------

HIMSELF AND THE EMPLOYEE PARTIES, hereby represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his or their behalf.

 

2. Non-Disparagement. Employee agrees that, for a period of eighteen (18) months
following the date hereof, Employee shall not, in any communications with the
press or other media or any customer, client or supplier of the Company or any
of its subsidiaries, make any statement which disparages or is derogatory of the
Company or any of its subsidiaries or any of their respective directors or
senior officers; provided, however, that this Section 2 shall apply to Employee
only for so long as the Company, its subsidiaries and their respective directors
and senior officers refrain from making any such communication which disparages
or is derogatory of Employee.

 

3. Acknowledgement of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 and that this waiver and release is knowing and
voluntary. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. In accordance with the Older Workers Benefit Protection Act of 1990,
Employee further acknowledges that (a) he has been advised that he should
consult with an attorney prior to executing this Release, (b) he has been given
twenty-one (21) days within which to consider this Release before executing it
and (c) he has been given at least seven (7) days following the execution of
this Release to revoke this Release and that this Release shall become effective
upon the expiration of such revocation period.

 

4. Acknowledgment. The parties hereto acknowledge that they understand the terms
of this Release and that they have executed this Release knowingly and
voluntarily. Employee acknowledges that, in consideration for the covenants and
releases contained herein, he has received the benefits and payments described
in the Agreement, and that he would not have received such benefits and payments
without the execution of this Release.

 

5. Severability. All provisions of this Release are intended to be severable. In
the event any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding shall in no way
affect the validity or enforceability of any other provision of this Release.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.

 

6. Specific Performance. If a court of competent jurisdiction determines that
Employee has breached or failed to perform any part of this Release, Employee
agrees that the Company will be entitled to seek injunctive relief to enforce
this Release.

 

7. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Tennessee without reference to principles of
conflict of laws.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has hereunto set his hands, as of the day and year
first above written.

 

 

Todd J Mullenger

Signature Page to Release